 EXHIBIT 10.37










THE PHOENIX COMPANIES, INC.

DIRECTORS EQUITY DEFERRAL PLAN




Effective as of January 1, 2009















































--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND EFFECTIVE DATE




1.01

Purpose.  The Phoenix Companies, Inc. Directors Equity Deferral Plan is intended
to provide current, duly-elected non-employee members of The Phoenix Companies,
Inc. Board of Directors with a plan to act as a repository for all mandatory
deferrals of Restricted Stock Units and for the voluntary deferral of all or a
portion of the Director’s Compensation into Restricted Stock Units in lieu of
cash.  It is the Company’s desire to have the benefit of the Director’s
continued loyalty, service and counsel and also to assist the Director in
planning for retirement and certain other contingencies.   The Phoenix
Companies, Inc. Directors Equity Deferral Plan is intended to be an unfunded
plan under the Employee Retirement Income Security Act of 1974, as amended.

1.02

Effective Date.  The Phoenix Companies, Inc. Directors Equity Deferral Plan is
effective as of January 1, 2009.

ARTICLE II

DEFINITIONS




2.01

"Adjustment Event" means any stock dividend, stock split or share combination
of, or extraordinary cash dividend on, the Common Shares or recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Shares at a price
substantially below fair market value, or other similar event affecting the
Common Shares.

2.02

“Beneficiary” means the person(s) or entity, including one or more trusts, last
designated by a Director on a form or electronic media and accepted by the
Committee or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Director.  In the absence of any such
designation, the Beneficiary shall be (i) the Director’s surviving spouse or
domestic partner, (ii) if there is no surviving spouse or domestic partner, the
Director’s children (including stepchildren and adopted children) per stirpes,
or (iii) if there is no surviving spouse or domestic partner and/or children per
stirpes, the Director’s estate.  




2.03

“Board of Directors” means the board of directors of the Company.

2.04

“Code” means the Internal Revenue Code of 1986, as amended.

2.05

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

2.06

“Common Shares” means the common stock of the Company, par value $0.01 per
share.

2.07

“Company” means The Phoenix Companies, Inc., a Delaware corporation, and any
successor
            thereto.

2.08

“Compensation” means the cash portion of the Director’s annual cash retainer,
committee fees, meeting fees and any other cash payments that a Director may
receive attributable to service as a member of the Board of Directors.





1




--------------------------------------------------------------------------------

2.09

“Crediting Period” means August 1 of one calendar year to July 31 of the
subsequent calendar
            year (or, if earlier, the date on which final distribution is made
hereunder).


2.10

"Deferred Share" means a contractual right to receive one (1) Common Share
(which was originally awarded as a Share Award) on a deferred basis in
accordance with the terms of this Plan.

2.11

“Director” means a member of the Board of Directors of the Company or any of its
subsidiaries.

2.12

“Disability” means that a Director is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

2.13

"Dividend Equivalent" means an amount equal to the cash dividend payable per
Common
            Share.

2.14

“Equity Account” means the account established for the deposit and delivery of
RSUs under Section 3.01 (Mandatory RSUs), Section 3.02 (Voluntary RSUs) and/or
Deferred Shares under Section 3.03 (which RSUs and/or Deferred Shares will be
converted to Common Shares pursuant to Section 5.05 upon a Director’s Separation
from Service), as well as any Dividend Equivalents credited under Section 5.03
and interest credited under Section 5.04.  

2.15

“Plan” means The Phoenix Companies, Inc. Directors Equity Deferral Plan as is
set forth in this document as it may be amended from time to time.

2.16

"Restricted Period" means the period during which RSU awards are subject to
forfeiture or restrictions on transfer (if applicable) pursuant to The Phoenix
Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and Long-Term
Incentive Plan.

2.17

"Restricted Stock Unit" or “RSU” means the right to receive one Common Share,
subject to The Phoenix Companies, Inc. 2003 Restricted Stock, Restricted Stock
Unit and Long-Term Incentive Plan.

2.18

“RSU Award Date” means the first day of each calendar quarter (for retainers
applicable for such calendar quarter and for fees earned during the immediately
preceding calendar quarter), or such other day or dates as may be established by
the Board of Directors, on which Mandatory or Voluntary RSUs are granted.  For a
Director’s initial quarter, the RSU Award Date shall be established by the Board
of Directors.

2.19

“Mandatory RSUs” means the number of RSUs attributable to the portion of a
Director’s annual retainer, committee fees, meeting fees and any other payments
that a Director may receive attributable to service as a member of the Board of
Directors that is required to be awarded by the Company in RSUs.  This required
portion is determined and communicated periodically by the Board of Directors.

2.20

“Retirement” means mandatory retirement from the Board of Directors pursuant to
the Company’s mandatory retirement policy for Directors.    





2




--------------------------------------------------------------------------------

2.21

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.22

"Share Award" means any Elective Share Award or Fee Share Award under The
Phoenix Companies, Inc. Directors Stock Plan, where:

(a)  "Elective Share Award" means any award of Shares made by reason of the
election of a
Director to receive Shares in lieu of cash fees; and


(b)  "Fee Share Award" means any award of Shares made at the direction of the
Board of Directors in  lieu of cash fees.




2.23

“Specified Employee” means, for a non-employee Director who becomes an officer
of the Company, a Director who, as of the date of the Director’s Separation from
Service, is a key employee of the Company whose stock is publicly traded on an
established securities market or otherwise.  A Director is a key employee if the
Director meets the requirements of Code section 416(i)(1)(A)(i), (ii), or (iii)
(applied in accordance with the regulations thereunder and disregarding Code
section 416(i)(5)) at any time during the 12-month period ending on a Specified
Employee identification date.  If a Director is a key employee as of a Specified
Employee identification date, the Director is treated as a key employee (and
therefore a Specified Employee) for the entire 12-month period beginning on the
Specified Employee effective date.  For any nonqualified deferred compensation
plan of the Company that is subject to Code section 409A, the Specified Employee
identification date is December 31 of the preceding calendar year, and the
Specified Employee effective date is April 1 of the current calendar year.




2.24

“Voluntary RSUs” means the number of RSUs attributable to the amount of
Compensation, if any, that the Director voluntarily elects to have awarded by
the Company instead of cash.

ARTICLE III
RESTRICTED STOCK UNITS AND DEFERRED SHARES




3.01

Annual Retainer Paid in RSUs.  Annually, the Company shall award a Director
Mandatory RSUs, which are immediately vested, but the conversion of which are
required to be deferred until the Director incurs a Separation from Service from
the Company as a Director .  The Mandatory RSUs will be granted on the
designated RSU Award Date and determined in accordance with the following
procedure:   

Quarterly                      Pro-Rata

          

     

        RSUs

     

 
            Compensation     X       Factor*          =       Earmarked        
÷     Stock       =      for    
            Earmarked                    (if
applicable)          Compensation          Price**             Quarter

for
RSUs                                                                                                                 
(share


                                                                                                                                            
units)




*   Pro-rata factor equals (1) number of days of service in quarter, based on
effective date of Board of Director appointment, divided by (2) number of days
in quarter.





3




--------------------------------------------------------------------------------

**  Stock Price equals the closing stock price of Common Shares on the New York
Stock Exchange (1) on the RSU Award Date, or (2) if a new member of the Board,
on the effective date of Board of Director appointment.




3.02

Voluntary RSU Deferrals  If a Director so elects, the Company shall award the
Director Voluntary RSUs, which are immediately vested, but the conversion of
which is required to be deferred until the Director has a Separation from
Service.  The Voluntary RSUs will be granted on the designated RSU Award Date
and determined in accordance with the procedures set forth in Section 3.01.

3.03

Deferred Shares  A Director may elect to defer receipt of any Common Shares
issuable to the Director in respect of any Share Award under The Phoenix
Companies, Inc. Directors Stock Plan or any other Director plan until the
Director’s Separation from Service.

3.04

Conversion into Common Shares   RSUs and/or Deferred Shares are not convertible
into Common Shares until the Director’s Separation from Service or death,
subject to the settlement rules provided in Section 5.05.




ARTICLE IV

VOLUNTARY ELECTIONS TO DEFER

AND

ELECTION AS TO TIME AND FORM OF PAYMENT




4.01

Elections to Defer Under Sections 3.02 and 3.03.




(a) Deferral elections must be made by the end of the Director’s taxable year
immediately
                 preceding the taxable year in which the services underlying the
Compensation are to be
                 performed. A newly eligible Director must make an election
within 30 days of initial 
                 eligibility (based on the plan aggregation rules) and such
election applies only to
                 Compensation on and after the election date.

            (b) Deferral elections will be carried over from year to year until
the Director makes an
                  affirmative election to modify or terminate the election
within the permitted time frames.

4.02

Time and Form of Payment.  The Director has no election rights as to the time
and form of payment of his or her Equity Account balance.  Subject to Section
4.03, a distribution will always be made within 90 days of the Director’s
Separation from Service.  All payments and benefits shall be paid or reimbursed
to the Director in a lump sum.




4.03

Equity Account Distribution Provisions.  Notwithstanding any provision to the
contrary in this Plan, for a Director who is a Specified Employee, the
commencement date of any benefit that would otherwise have occurred prior to the
six month anniversary of the Director’s Separation from Service shall be
postponed until the earlier to occur of (i) such six month anniversary and (ii)
within 90 days of the Director’s death.  Upon the expiration of the six-month
period, all payments and benefits shall be paid or reimbursed to the Director in
a lump sum.





4


--------------------------------------------------------------------------------

4.04

Payment on Death.  If any amounts are payable under the Director’s Equity
Account after the Director dies, the Company will pay them to the Director’s
Beneficiary within 90 days of the Director’s date of death.




4.05

409A Transition Relief Provision.  Notwithstanding any other provision to the
contrary in this Plan, Participants may be permitted to make elections prior to
January 1, 2009 in accordance with the transition rules in effect under Code
section 409A.




ARTICLE V
RIGHTS AND SETTLEMENT

5.01

Rights as a Shareholder.   Except as provided in Section 5.07, the Director’s
RSUs and/or Deferred Shares will not give the Director any right to vote on any
matter submitted to the Company's stockholders.  The Director will have voting
rights with respect to the Common Shares that underlie the Director’s RSUs
and/or Deferred Shares only after the shares have actually been issued to the
Director.

5.02

Restrictions on Transferability.  The Director will not have any right to sell,
assign, transfer, pledge, hypothecate or otherwise encumber the Director’s RSUs
and/or Deferred Shares.  The Director will not have any right to reallocate or
transfer the Director’s RSUs and/or Deferred Shares under this Plan to different
investment options or funds.  Any attempt to effect any of the preceding in
violation of this Section 5.02, whether voluntary or involuntary, will be void.

5.03

Dividend Equivalents.  Unless otherwise determined by the Committee, the
Committee will credit each of the Director’s RSUs and Deferred Shares with
Dividend Equivalents, either in cash or in kind or in RSUs or such other
security as the Committee determines, from the date the Director’s award is
granted to the date RSUs and Deferred Shares are converted into Common Shares
pursuant to Section 3.04 of this Plan.  Dividend Equivalents shall be credited
to a book entry account on the Director’s behalf at the time the Company pays
any cash dividend on its Common Shares.

5.04

Interest Credits.  Unless otherwise determined by the Committee, interest will
be credited on such Dividend Equivalents credited in cash for each Crediting
Period during the period from the RSU Award Date for each such grant of RSUs and
the Deferred Share award date until distribution hereunder at the mid-term
Applicable Federal Rate (as determined under Code section 1274(d)), in effect on
the first day of such Crediting Period, provided that interest shall be credited
with respect to each Dividend Equivalent only from the date it is first credited
hereunder.

5.05

Settlement of RSUs and Deferred Shares  Subject to Section 4.03, within 90 days
after the date the Director has a Separation from Service, the Company will
deliver to the Director his or her Equity Account.

5.06

Adjustment Due to Change in Capitalization  If any Adjustment Event occurs
before the Director’s RSUs and/or Deferred Shares are distributed in accordance
with Section 5.05, the number of Common Shares underlying each RSU and/or
Deferred Share will be proportionately adjusted accordingly, as deemed equitable
and appropriate by the Board of Directors.  In any





5




--------------------------------------------------------------------------------

merger, consolidation, reorganization, liquidation, dissolution or other similar
transaction, each RSU and/or Deferred Share shall pertain to the securities and
other property (including cash) to which a holder of the number of Common Shares
underlying the RSU and/or Deferred Share would have been entitled to receive in
connection with such event.  If, as a result of any Adjustment Event, the
Director’s RSUs and/or Deferred Shares represent the right to receive cash in
whole or in part (other than as a result of Dividend Equivalents and interest
credits), then the Company will promptly pay the Director such cash on the date
specified in Section 5.05.

5.07

Funding.  No special or separate fund shall be established by the Company and no
segregation of assets shall be made to assure the payment of benefits under the
Plan. No   Participant shall have any right, title, or interest whatsoever in
any specific asset of the Company.  Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and a Participant
or any other person.  To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.




ARTICLE VI
ADMINISTRATION

6.0.1

Administration.  The Committee is authorized to reasonably interpret in good
faith the Director’s RSU award and this Plan and to make all other reasonable
determinations in good faith necessary or advisable for the administration and
interpretation of the Director’s RSU award and/or Deferred Share award to carry
out its provisions and purposes, provided that such interpretation or
determination shall be consistent with the interpretation or determination made
by the Company.  Determinations, interpretations or other actions made or taken
by the Committee pursuant to the provisions of this Plan shall be final, binding
and conclusive for all purposes and upon all persons.  The Company or the
Committee may consult with legal counsel, who may be regular counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.  

6.02

Amendment and Termination.  




(a) The Plan may be amended, modified or terminated at any time by the Company,
subject to Section 6.02(b) below and except that, without the consent of any
Director or Beneficiary, if applicable, no such amendment, modification or
termination shall reduce or diminish the Equity Account of any Director accrued
prior to the date of such amendment, modification or termination.  However no
amendment, modification or termination shall result or cause an acceleration of
payments or benefits under the Plan, unless such action complies with the Code
section 409A.  Further, at its sole discretion, the Company may elect, upon
termination of this Plan to deliver to the Director or any Beneficiary, as the
case may be, the number of Common Shares then underlying the Director’s RSUs
and/or Deferred Shares. Notwithstanding the foregoing to the contrary, the
Company may amend this Plan as it deems necessary or desirable to comply with
the requirements of Code section 409A, as amended, and the regulations and
pronouncements thereunder, regardless of whether any such amendment shall cause
a reduction or cessation of the Equity Account prior to the adoption of such
amendment.





6




--------------------------------------------------------------------------------




(b) Plan Termination under Code section 409A. Generally, payments may be
accelerated upon Plan termination only if:

    (i)

the Company is terminating an entire category of aggregated plans, that is, all
other plans of a similar type (i.e., that are required to be aggregated with the
terminating plan under the Code section 409A final regulations);

 

(ii)

all payments to the Directors as a result of the Plan termination are not made
until at least twelve (12) months after action taken to terminate the Plan is
taken, that is, all payments must be made between 13 and 24 months after the
date such action is taken; and




(iii)

no similar successor plan can be established within three (3) years following
the date the action to terminate the Plan was taken.  




ARTICLE VII
MISCELLANEOUS

7.01

Interpretation Consistent with Code Section 409A.  The intent is that payments
and benefits under this Plan comply with Code section 409A and, accordingly, to
the maximum extent permitted, this Plan shall be interpreted to be in compliance
therewith.  If any provision of this Plan would cause the Director to incur any
additional tax or interest under Code section 409A, the Company, to the extent
feasible, shall reform such provision to try to comply with Code section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code section 409A.  To the extent that any provision hereof is
modified to comply with Code section 409A, such modification shall be made in
good faith and shall, to the extent reasonably possible, maintain the original
intent of the applicable provision of this Plan without violating the provisions
of Code section 409A.

7.02

Tax Withholding.  If, and solely to the extent required by applicable law, the
Company will have the power to withhold, or require the Director to remit to the
Company promptly upon notification of the amount due, an amount sufficient to
satisfy Federal, state and local withholding tax requirements with respect to
the Director’s award (or settlement thereof), and the Company may defer payment
of cash or issuance or delivery of Common Shares until such requirements are
satisfied.  The Company may, in its discretion, permit the Director to elect,
subject to such conditions as the Company shall impose (a) to have Common Shares
deliverable in respect of the Director’s RSU award and/or Deferred Share award
withheld by the Company or   (b) to deliver to the Company previously acquired
Common Shares, in each case, having a fair market value sufficient to satisfy
the Director’s statutory minimum Federal, state and local tax obligation
associated with the transaction.

7.03

Common Shares Subject to an Award.  The Common Shares to be delivered in
connection with the Director’s award may consist, in whole or in part, of Common
Shares held in treasury or authorized but unissued Common Shares, not reserved
for any other purpose.





7




--------------------------------------------------------------------------------

7.04

Successor.  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, if the Director’s RSUs and/or
Deferred Shares remain outstanding, to unconditionally assume the obligations of
the Company with respect to the Director’s RSUs and/or Deferred Shares in
writing and will provide a copy of the assumption to the Director.

7.05

Requirements of Law.  The granting of the Director’s RSU award and/or Deferred
Share award and the issuance of Common Shares will be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

7.06

Instrument and Securities Law Compliance.  The Company shall have the authority
to determine the instruments by which the Director’s award shall be evidenced.
 Instruments evidencing the Director’s RSU award and/or Deferred Share award may
contain such other provisions as the Company deems advisable.  In addition, any
Common Shares issued in connection with the Director’s RSU award and/or Deferred
Share award shall be registered with the United States Securities and Exchange
Commission at the expense of the Company for resale on or before the first day
on which the Director may transfer the shares under the RSU award and/or
Deferred Share award (or such later date as the Director requests that is in
compliance with the law and permissible under the applicable Company plan)
unless such shares are eligible for sale by the Director pursuant to Rule 144
(k) of the Securities Act of 1933 (or any successor provision) in the opinion of
the Director’s counsel, which registration shall be in a form reasonably
acceptable to the Director, shall be subject to the Director’s reasonable prior
review and comments, shall remain effective until all Common Shares subject to
the RSU award and/or Deferred Share award have been sold (but need not be
effective for more than 365 days after first day on which the Director may
transfer the Common Shares subject to the Director’s RSU award and/or Deferred
Share award or, if applicable, such later date as to which the Director shall
have requested effectiveness) and the Company and the Director shall, prior to
the effectiveness of the registration, enter into a customary registration
rights which will contain provisions, among other things, requiring the Company
to indemnify the Director and any third persons reasonably requested by the
Director in connection with the sale of any Common Shares and reimburse the
Director for the Director’s reasonable out-of-pocket expenses (other than
underwriting discounts) in connection therewith and will contain customary
black-out periods.  In the event of the Director’s death, or other permitted
private transfer of the Common Shares, all of the Director’s rights under this
Section 7.06 shall be transferred to the Director’s Beneficiary.

7.07

Governing Law.  The validity, interpretation, construction and performance of
this Plan and the Director’s RSU award and/or Deferred Share award shall be
governed by the laws of the State of Connecticut.

 





8


